Citation Nr: 9916439	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-38 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  What evaluation is warranted for the period from April 7, 
1995 for bilateral hearing loss.

2.  Entitlement to a compensable rating in accordance with 
the provisions of 38 C.F.R. § 3.324 (1998).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel




INTRODUCTION

The veteran had active service from March 1967 to March 1970 
and November 1970 to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In December 1998, the RO granted service connection for 
bilateral tinnitus and assigned a 10 percent rating.  In 
light of the RO's decision, the second issue listed on the 
title page, bearing on entitlement to a compensable rating in 
accordance with 38 C.F.R. § 3.324, has been rendered moot.  
Accordingly, the present appeal is limited to consideration 
of the first issue listed on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.

2.  The veteran has level II hearing in the right ear and 
level II hearing in the left ear.


CONCLUSION OF LAW

A compensable evaluation for the period from April 7, 1995 
for bilateral hearing loss is not warranted. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87, Code 6100 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation for bilateral hearing loss is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Moreover, in such a case it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).  After reviewing the evidence, which 
includes various VA outpatient and examination reports, the 
Board is also satisfied that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained and that no further assistance is required to comply 
with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).

In August 1995 the RO granted the veteran service connection 
for bilateral hearing loss and evaluated the disability as 
noncompensably disabling, effective April 7, 1995.  In 
September 1995, the veteran filed a notice of disagreement, 
indicating that a compensable rating was warranted for his 
bilateral hearing loss.

The statements of the veteran regarding the effect that the 
bilateral hearing loss has had on his life have been noted.  
In evaluating service-connected hearing impairment, however, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the pure tone audiometry test.  
See 38 C.F.R. § 4.85 (1998).  The results are then analyzed 
using the tables contained in 38 C.F.R. § 4.87 (1998).  The 
claims file reveals that the veteran has recently been tested 
several times for hearing loss.

The results of an October 1995 VA audiology evaluation were 
inconsistent so the examiner was unable to delineate the 
extent of hearing loss present.  

A November 1995 VA audiology evaluation disclosed that the 
veteran's pure tone thresholds, in decibels, were:




HERTZ





1000
2000
3000
4000
Ave.
RIGHT

15
25
35
40
29
LEFT

10
30
45
45
41

The speech audiometry revealed speech recognition ability of 
88 percent in the right and 100 percent in the left ear.  The 
examiner summarized that the audiological test results 
revealed that the veteran had difficulty understanding speech 
under adverse listening conditions.  The examiner considered 
him a potential hearing aid candidate. 

VA outpatient treatment records show that the veteran 
underwent additional audiology tests that revealed similar 
results.

The veteran's most recent VA audiology examination was 
performed in August 1998.  This examination disclosed that 
the veteran's pure tone thresholds, in decibels, were:




HERTZ





1000
2000
3000
4000
Ave.
RIGHT

15
25
40
50
23
LEFT

20
30
50
50
38

The speech audiometry revealed speech recognition ability of 
88 percent in the right and 84 percent in the left ear.  The 
examiner summarized that the audiological test results 
revealed borderline normal hearing sensitivity.  The examiner 
remarked that the claims file contained several audiograms 
taken from 1995 through 1997.  The examiner pointed out that 
these examinations showed a slow progression of a bilateral 
mild high-frequency sensorineural hearing loss to a bilateral 
mild to moderate high-frequency sensorineural hearing loss.

Under the current scheduler criteria, the determination of 
the degree of impairment resulting from defective hearing is 
based on the results of controlled speech discrimination 
tests together with an average of hearing threshold levels as 
measured by pure tone audiometry in the frequencies of 1,000, 
2,000, 3,000, and 4,000 hertz.  The rating schedule 
establishes 11 levels of auditory acuity, designated from I, 
for essentially normal hearing, to a level XI, for profound 
deafness.

As indicated previously, the most recent completed VA 
audiological examination in August 1998 reflects that the 
average pure tone decibel level at the designated frequencies 
was 23 in the right ear and 38 in the left ear.  The 
audiological examination also showed that the veteran had a 
speech recognition ability of 88 percent in the right ear and 
84 percent in the left ear.  This corresponds to level II 
hearing in the right ear and level II in the left ear.  

Notwithstanding the foregoing consideration, however, the 
Board is of the opinion that a compensable rating for the 
veteran's service-connected bilateral hearing loss is not 
warranted for any period dating back to the effective date of 
April 7, 1995.  Although the findings reported on the August 
1998 audiometric examination show the highest level of 
bilateral hearing loss since service, when applied to the 
mechanical formula of the rating schedule, a compensable 
evaluation for bilateral hearing loss is not warranted.  
38 C.F.R. § 4.87, Diagnostic Code 6100.









ORDER

A compensable rating is not warranted for the period from 
April 7, 1995 for bilateral hearing loss.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

